Citation Nr: 9931152	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected left knee anterior cruciate 
ligament insufficiency, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1989 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for left knee anterior cruciate ligament 
insufficiency, post operative, and assigned thereto an 
initial disability evaluation of 10 percent, effective May 
1994.

In January 1995, the appellant's claims file was transferred 
to the RO in Nashville, Tennessee pursuant to the appellant's 
change in residence.

In December 1997, the Board remanded the case for the RO to 
request additional medical information from the appellant and 
to schedule him for a VA medical examination.  In February 
1998, the RO mailed correspondence to the appellant 
requesting additional medical information concerning his 
service-connected left knee disorder.  No response to this 
request was ever received.  In September 1998, a VA medical 
examination of the appellant's service-connected left knee 
disorder was scheduled.  Although sent to the appellant's 
address of record, a report from the VA medical center in 
Nashville, Tennessee, indicated that the examination notice 
was undeliverable. See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (Notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination). 

In April 1999, the RO issued a supplemental statement of the 
case (SSOC) noting the appellant's failure to reply to the 
RO's request for additional medical information.  It also 
noted his failure to attend the scheduled VA examination in 
September 1998.  No response to the SSOC was received from 
the appellant.

In July 1999, the RO contacted the appellant's representative 
to request a current phone number for the appellant.  The 
number provided by the appellant's representative, however, 
was incorrect.  A report of contact, dated July 1999, noted 
that the RO was able to contact the appellant's former 
employer, who indicated that the appellant had moved out of 
the state.  Although the former employer would not provide 
the appellant's new telephone number, he agreed to contact 
the appellant and inform him to contact the VA regarding his 
claim.  A subsequent notation on the report of contact, dated 
August 1999, indicated that no communication from the 
appellant had been received. 

Neither the appellant nor his representative have offered any 
reason for his failure to respond to the RO's informational 
request.  They have also not asked that the VA medical 
examination be rescheduled.  VA cannot assist the appellant 
further without his cooperation.  In this regard, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find the [veteran]." Hyson v. Brown, 5 Vet. App. 262, 265 
(1993); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("[T]he duty to assist is not always a one-way street.").  
As it appears that no further development is possible, the 
Board now proceeds with its review of the appeal. See 
38 C.F.R. § 3.655 (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected left knee anterior 
cruciate ligament insufficiency, post operative, is currently 
manifested by: extension to 0 degrees; flexion to 90 degrees; 
no swelling, deformity or other impairment; well-healed 
surgical scar on the anterior aspect of the left knee; and 
subjective complaints that "he hardly is able to do any 
running or playing sports such as tennis or basketball."



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the veteran's service-connected left knee 
anterior cruciate ligament insufficiency, post operative, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, § 4.71, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Similar to Fenderson, the RO in this case identified the 
issue on appeal as evaluation of the appellant's service-
connected left knee anterior cruciate ligament insufficiency, 
post operative, rather than as a disagreement with the 
original rating award.  However, the RO's August 1995 SOC and 
January 1996 and April 1999 supplemental SOCs, provided the 
appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of initial disability evaluations in this 
matter.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned to her residuals of left knee 
surgery. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Factual Background

The veteran served on active duty in the United States Navy 
from March 1989 through May 1994.  The RO has retrieved the 
veteran's service medical records and they appear to be 
complete.  In February 1991, the veteran injured his left 
knee while playing basketball.  He re-injured his left in 
July 1992.  A treatment report, dated July 1992, noted an 
assessment of ligament strain, left knee.  In March 1993, the 
veteran underwent a bone-tendon-bone anterior cruciate 
ligament reconstruction of his left knee.  A medical board 
report, dated April 1993, noted that the veteran's left knee 
remained in a brace.  Range of motion testing of the left 
knee revealed extension to 5 degrees and flexion to 120 
degrees.  The report concluded with a diagnosis of left 
anterior cruciate ligament insufficiency, status post 
reconstruction and partial lateral and medial meniscectomy.  
A subsequent medical board report, dated November 1993, noted 
that the veteran "has been fully active and compliant in his 
post-op anterior cruciate ligament reconstruction physical 
therapy protocol."
Physical examination of the left knee revealed well healed 
surgical scars.  It also noted positive Lachman's test and 
anterior drawer signs, negative pivot shift and a definite 
endpoint.  The report also noted a full range of motion for 
the veteran's left knee.  Diagnoses of left anterior cruciate 
ligament insufficiency, status post partial lateral and 
medial meniscectomy and bone-tendon-bone reconstruction.  The 
report concluded with a recommendation that the veteran be 
disqualified from military service. 

In August 1994, the veteran filed an application for 
compensation or pension, VA For 21-526, seeking service 
connection for his left knee disorder.  In January 1995, the 
veteran filed a statement in support of his claim, VA Form 
21-4138, in which he indicated he had not received any post 
service treatment for his left knee disorder.

In November 1995, a VA examination for joints was conducted.  
The report of this examination noted that the veteran 
"states that he used to run and jog before the accident.  
Sine then, he hardly is able to do any running or playing 
sports such as tennis or basketball."  Physical examination 
revealed a well-healed surgical scar on the veteran's left 
knee.  Range of motion testing of the left knee revealed 
extension to 0 degrees and flexion to 90 degrees.  The report 
indicated that no swelling, no deformity or no other 
impairments were found.  X-ray examination revealed bone 
screws and a drill hole in the proximal tibia and anterior 
femoral condyle with no traumatic arthritis.  It also noted 
that the joint spaces were well maintained.  The report 
concluded with a diagnosis of history of left knee injury, 
status post surgery for anterior cruciate ligament.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, at 
206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased initial disability 
evaluation in excess of 10 percent for service-connected left 
knee anterior cruciate ligament insufficiency, post 
operative.  Pursuant to Diagnostic Code 5257, the rating code 
used by the RO, a slight impairment of the knee manifested by 
recurrent subluxation or lateral instability warrants a 10 
percent disability evaluation.  A moderate impairment 
warrants a 20 percent disability evaluation and a severe 
impairment warrants a 30 percent disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
left knee disorder is appropriately evaluated at the 10 
percent disability level.  On his most recent VA examination 
for joints, performed in November 1995, the veteran's left 
knee exhibited a range of motion from 0 degrees of extension 
to 90 degrees of flexion.  Physical examination of the left 
knee revealed no swelling, deformity or other impairment.  X-
ray examination of the left knee revealed bone screws and a 
drill hole in the proximal tibia and anterior femoral condyle 
with no traumatic arthritis.  The joint spaces were well 
maintained.  A statement from the veteran, received in 
January 1995, indicated that he had received no post service 
medical treatment for this condition.  An inservice medical 
board report, dated November 1993, noted that the veteran's 
left knee had a full range of motion.  It also noted a 
positive Lachman's test, positive anterior drawer sign, 
negative pivot shift and a definite endpoint.

While the veteran believes a higher rating is warranted in 
this matter, the objective evidence of record indicates that 
that his service-connected left knee disorder is no more than 
slight in nature and does not meet the criteria for an 
increased evaluation.  See e.g. 38 C.F.R. §§ 4.10, 4.40, 4.45 
(1997) and Deluca v. Brown, 8 Vet. App. 202.  

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589.  
In this case, there is no limitation of motion of the left 
knee or impairment of the tibia such as to warrant an 
increased disability evaluation pursuant to Diagnostic Codes 
5256, 5260 or 5261.  

The Board also notes that a compensable rating may be 
assigned for the scar resulting from the veteran's left knee 
surgery. See Esteban v. Brown, 6 Vet. App. 259 (1994).  For a 
scar to be compensable, the veteran would have to show that 
it was either poorly nourished, with repeated ulceration (38 
C.F.R. Part 4, Diagnostic Code 7803 (1999)), or tender and 
painful on objective demonstration (38 C.F.R. Part 4, 
Diagnostic Code 7804 (1999)), or that it caused a 
"limitation of function of the affected body part" (38 
C.F.R. Part 4, Diagnostic Code 7805 (1999)).  After reviewing 
the evidence of record, the Board finds that the veteran's 
surgical scars do not warrant a separate compensable 
disability rating in this matter.  The report of his November 
1995 VA examination for joints noted that the veteran's 
surgical scar was well healed.

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased disability evaluation in excess 
of 10 percent for the veteran's service-connected left knee 
anterior cruciate ligament insufficiency, post operative, has 
not been shown.


ORDER

Entitlement to an increased initial disability rating in 
excess of 10 percent for service-connected left knee anterior 
cruciate ligament insufficiency, post operative, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

